DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 06/03/2022 which has been entered. Claims 1, 3, 5, 7, 10, 14, 16 and 20 have been amended. Claims 6 and 8 have been cancelled. Claims 21 and 22 have been added. Claims 1-5, 7 and 9-22 are still pending in this application, with Claims 1, 10 and 16 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-5, 7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 9-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sexauer et al (2018/0123814 A1) in view of PATIL (2017/0237855 A1), and further in view of Lamberton et al (2014/0335831 A1) and RIKER et al (2018/0115877 A1).
As per Claim 1, Sexauer teaches a call server computing device (Figure 1 – Reference 122; Page 2, Paragraphs [0022] and [0023]) comprising: one or more processors (Figure 6 – Reference 605; Page 6, Paragraph [0072]); and computer readable media storing instructions that, when executed, cause the call server computing device to perform operations (Figure 6 – Reference 610 and 615; Page 3, Paragraph [0038]; Page 7, Paragraphs [0075] – [0077]).
Sexauer does not teach receiving, from a calling device associated with a first user of a communication platform, a request to send a call-based communication to a second user of the communication platform via a communication channel of the communication platform. However, Patil teaches receiving, from a calling device associated with a first user of a communication platform, a request to send a call-based communication to a second user of the communication platform via a communication channel of the communication platform (Patil: Figure 4 – References 409 and 410; Page 2, Paragraph [0016]; Page 6, Paragraph [0035]; Page 8, Paragraph [0046]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer with the apparatus as taught by Patil to promote improved collaboration between personnel located in geographically dispersed locations in an effort to boost team efficiency, overall productivity and raise workplace morale.
The combination of Sexauer and Patil does not teach identifying that the calling device is associated with the communication channel based at least in part on a comparison between first data associated with the calling device and second data that identifies authorized calling devices that are authorized to place calls to the call server computing device within the communication channel.
However, Lamberton teaches identifying that the calling device is associated with the communication channel based at least in part on a comparison between first data associated with the calling device and second data that identifies authorized calling devices that are authorized to place calls to the call server computing device within the communication channel (Page 3, Paragraphs [0056], [0057], [0061], [0063] – Page 4, Paragraph [0067]).
(Note: In paragraph [0057], Lamberton indicates that a terminal is uniquely identified by a terminal identifier or international mobile equipment identity [IMEI]; and specifies that the IMEI typically comprises 15 or 17 digits. In paragraph [0061], Lamberton indicates that the method of controlling access involves a preparatory phase and a verification/authorization step. In paragraph [0063], Lamberton describes the creation of a record in a database defining authorized communication terminals)
(Note: In paragraph [0064], Lamberton describes a sample record which associates a plurality of subscription identifiers with a plurality or terminal identifiers [IMEIs]. In paragraphs [0065] and [0066], Lamberton describes a verification step. In paragraph [0067], Lamberton describes the performance of an authorization step where if it is determines the terminal is authorized access to the communication channel is authorized; and if it is not access to the communication channel is refused)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer and Patil with the apparatus as taught by Lamberton to implement a security mechanism that denies unauthorized parties and/or unauthorized terminals access to communication channels used to communicate sensitive or classified information. 
The combination of Sexauer, Patil and Lamberton does not teach in response to receiving the request and identifying that the calling device is associated with the communication channel, generating one or more call objects based at least in part on the communication channel; and sending the one or more call objects to a group-based communication server computing device associated with the communication platform, wherein the one or more call objects cause a publication of the call-based communication via the communication channel.
However, Riker teaches in response to receiving the request and identifying that the calling device is associated with the communication channel, generating one or more call objects based at least in part on the communication channel (Figure 3A; Page 4, Paragraphs [0045] and [0046]); and sending the one or more call objects to a group-based communication server computing device associated with the communication platform, wherein the one or more call objects cause a publication of the call-based communication via the communication channel (Figure 1 – References 151, 153 and  152; Figure 3A; Page 3, Paragraph [0038] and [0039]; Page 4, Paragraphs [0045] and [0046]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer, Patil and Lamberton with the apparatus as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.
As per Claims 2, 11 and 17, the combination of Sexauer, Patil, Lamberton and Riker teaches identifying, based at least in part on metadata associated with the request, calling device data associated with the calling device; comparing the calling device data to authorized calling device data stored in a datastore to determine whether the calling device is authorized to communicate via the communication platform (Riker: Page 2, Paragraph [0035]; Page 5, Paragraph [0054]; Page 6, Paragraphs [0062] and [0065]).
(Note: In paragraph [0035], Riker describes a database storing an index identifying system users and corresponding usernames and handles for each system user on the communication platform. In paragraph [0054], Riker describes subjective data as including access control lists, user groups and user preferences. In paragraph [0062], Riker indicates that the ability of a user to initiate communication [i.e. voice call, chat, etc.] to any other user/group is controlled by a permission system [e.g. access control list]; and that permission may be configured for each communication type)
Sexauer teaches wherein identifying that the calling device is associated with the communication channel is based at least in part on a determination that the calling device is authorized to communicate via the communication platform (Security Level Restricted: Page 2, Paragraph [0017]). (Note: In paragraph [0017], Sexauer describes granting access to collaboration channels based on permissions associated with security levels [e.g. open and restricted]. Restricted collaboration channels have membership requirements and are open only to team members who meet the membership requirement)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory computer readable media taught by Sexauer, Patil and Lamberton with the apparatus, method and non-transitory computer readable media as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information. 
As per Claim 3, the combination of Sexauer, Patil, Lamberton and Riker teaches wherein the calling device data comprises: an equipment identifier associated with the calling device as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer, Patil and Lamberton with the apparatus taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information. 
As per Claims 4, 12 and 18, the combination of Sexauer, Patil, Lamberton and Riker teaches receiving, from the group-based communication server computing device, a message associated with the communication channel; generating a textual fragment or a voice fragment representing the message; and transmitting the textual fragment or the voice fragment representing the message to the calling device (Riker: Page 2, Paragraph [0035]; Page 4, Paragraph [0046]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory computer readable media taught by Sexauer, Patil and Lamberton with the apparatus, method and non-transitory computer readable media as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information. 
As per Claim 7, Sexauer teaches receiving, from the group-based communication server computing device, a join call request originating from a client device, wherein the client device is associated with the communication channel and the join call request comprises a request to join the call-based communication; and providing the client device with access to the call (Page 2, Paragraph [0017]; Page 3, Paragraph [0029]).
Sexauer also teaches wherein providing the client device with access to the call comprises: sending, to the group-based communication server computing device, a link associated with the call to be rendered on the client device, wherein the link enables the client device to access the call; or generating a first connection between the call server computing device and the client device, the first connection being based at least in part on a telephone number associated with client device; and linking the first connection to a second connection between the call server computing device and the calling device, the second connection being representative of the call-based communication (Sexauer: Page 1, Paragraph [0002]).
As per Claims 9, 14 and 20, the combination of Sexauer, Patil, Lamberton and Riker teaches, wherein the call-based communication comprises a text message (Riker: Page 3, Paragraph [0041]), the options further comprising: receiving a signal representing textual data that is associated with the call-based communication (Riker: Page 3, Paragraph [0041]; parsing the text message to determine one or more textual fragments to be rendered on a client device, the client device being associated with the communication channel; and generating the action event data structure based at least in part on the one or more textual fragments (Riker: Page 3, Paragraphs [0040] and [0042]). 
(Note: In paragraph [0040], Riker indicates that a user’s contact directory and friend lists may be provided to a call server. In paragraph [0042], Riker describes the automatic invoking of communication services [voice communication, text-based communication, automated alerts or notifications – see paragraph 0041] to members of a group-based communication system. Riker indicates that human threats [i.e. member is a close contact of someone who has tested positive for COVID]. An automated alert/text-based communication would at the very least render the text fragment COVID on the client device)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory computer readable media taught by Sexauer, Patil and Lamberton with the apparatus, method and non-transitory computer readable media as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information. 
As per Claim 10, the combination of Sexauer, Patil, Lamberton and Riker teaches a method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus and method taught by Sexauer, Patil and Lamberton with the apparatus and method as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.
As per Claim 15, the combination of Sexauer, Patil, Lamberton and Riker teaches receiving, from the group-based communication server computing device, a join call request originating from a client device, wherein the client device is associated with the communication channel and the join call request comprises a request to join the call; and performing at least one of: sending, to the group-based communication server computing device, a link associated with the call to be rendered on the client device, wherein the link enables the client device to access the call; or generating a first connection between the call server computing device and the client device, the first connection being based at least in part on a telephone number associated with client device; and linking the first connection to a second connection between the call server computing device and the calling device, the second connection being representative of the call as described in Claim 7.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus and method taught by Sexauer, Patil and Lamberton with the apparatus and method as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.
As per Claim 16, the combination of Sexauer, Patil, Lamberton and Riker teaches a method as described in Claim 1 above. Riker also teaches one or more non-transitory computer readable media storing computer-executable instructions executed by one or more processors (Figure 10 – Reference 1004; Page 7, Paragraphs [0070] and [0075]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus and non-transitory computer readable media taught by Sexauer, Patil and Lamberton with the apparatus and non-transitory computer readable media as taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.
As per Claim 21, the combination of Sexauer, Patil, Lamberton and Riker teaches wherein the first data is telephone number of the calling device (Page 3, Paragraph [0046]). (Note: In paragraph [0046], Riker describes a delivery service that accesses user identity and the identities of their respective delivery channels [e.g. phone numbers, messenger ID’s, email address or mobile numbers])  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer, Patil and Lamberton with the apparatus taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.
As per Claim 22, the combination of Sexauer, Patil, Lamberton and Riker teaches determining, based at least in part on the comparison, a difference between the first data and the second data; determining that the difference is less than or equal to a threshold amount; and determining that the calling device is included in the authorized calling devices based at least in part on the difference being less than or equal to the threshold amount (Lamberton: Page 1, Paragraph [0015]; Page 2, Paragraph [0030]; Page 4, Paragraphs [0077] – [0082]).
(Note: In paragraph [0015], Lamberton describes a database record indicating a value mode that determines how a terminal is to be identified during a verification step. The value mode specifies whether the terminal is to verified exactly or whether the terminal is to be verified using a limited part of the terminal prefix. In paragraph [0030], Lamberton indicates the value mode takes it’s values from IMEI – where a terminal identifier is verified exactly or TAC – where a terminal identifier is verified for a limited part of the terminal identifiers prefix)
(Note: In paragraph [0077], Lamberton describes the use of a terminal identifier prefix which Lamberton indicates as the first n-digits of a terminal identifier [i.e. IMEI]. In paragraph [0078], Lamberton indicates the verification step [where the terminal prefix is used] compares the prefix to the candidate identifier to the definition prefix contained within the record. In paragraph [0079], Lamberton describes the terminal identifier prefix being a value [e.g. n-8 digits: any number from 1 to 8])
(Note: In paragraphs [0079] and [0080], Lamberton indicates the use of a prefix allows for a large number of terminal identifiers to be defined and specify a terminal type. This allows for an association of a subscription, or set or range of subscriptions with one or more terminals, or types of terminals. In paragraph [0082], Lamberton describes the verification step where a candidate terminal IMEI being compared with the terminal identifiers included/defined by the record)
(Note: Use of the prefix allows a comparison between the full IMEI and the prefix. The difference between the IMEI and the prefix is a threshold amount. The successful matching of the prefix to the IMEI in the record verifies that the terminal is authorized to access to the communication channel. This may also be used to recognize a group of terminals with prefixes that fall within a sequential range of prefixes)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Sexauer, Patil and Lamberton with the apparatus taught by Riker to find and share information within groups, provide real-time feedback and engage with colleagues virtually while reducing the amount of time to achieve deliverables and provide access to requested information.

Claim(s) 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexauer et al (2018/0123814 A1) in view of PATIL (2017/0237855 A1), and further in view of Lamberton et al (2014/0335831 A1) and RIKER et al (2018/0115877 A1) as applied to Claims(s) 1, 10 and 16 above, and further in view of Garcia (2013/0058471 A1).
As per Claims 5, 13 and 19, the combination of Sexauer, Patil, Lamberton and Riker teaches the call server computing device, method and non-transitory computer readable media of Claims 1, 10 and 16; but does not teach receiving a signal representing speech data that is associated with the call-based communication; transcribing the signal to identify an action event representation; and generating an action event data structure based at least in part on the action event representation.
However, Garcia teaches receiving a signal representing speech data that is associated with the call-based communication; transcribing the signal to identify an action event representation; and generating the action event data structure based at least in part on the action event representation (Page 3, Paragraph [0039]; Page 5, Paragraphs [0050] and [0051]).
(Note: In paragraphs [0050] and [0051], Garcia describes a user stating a phrase – ACTION ITEM [i.e. signal representing speech data that is associated with the call-based communication] that triggers creation of an audio recording. Following the recoding of the audio file, the command – CREATE TRANSCRIPT allowing the audio file to be transcribed. The generation of action event data structure is described in Claim 1 above)
The combination of Sexauer, Patil, Lamberton, Riker and Garcia teaches wherein the action event representation comprises one or more voice fragments to be converted to text and rendered as a message via the communication channel (Sexauer: Page 1, Paragraph [0013]; Patil: Page 4, Paragraph [0026]). (Note: In paragraph [0026], Patil describes a voice communication being converted into text using speech recognition. In paragraph [0013], Sexauer describes team collaboration tools supporting video, audio, text, instant messaging and chat messaging) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and non-transitory computer readable media taught by Sexauer, Patil, Lamberton and Riker with the apparatus, method and non-transitory computer readable media as taught by Garcia to provide distribution instructions and relevant content which is then rendered to members of a group-based communication channel to ensure that any necessary party is fully informed of any last-minute changes.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchida et al (2012/0330976 A1), Moshenberg et al (8,155,622 B1), CHAMI et al (2018/0249384 A1), Levine et al (2017/0353510 A1), FAULKNER et al (2020/0211408 A1), Viswanath et al (2013/0144951 A1), Laird-McConnell et al (2017/0279906 A1), Deutsch et al (2016/0337213 A1), Lobo et al (2015/0100503 A1) Kashtan et al (2016/0275952 A1) and FULKS (2014/0188990 A1). Each of these describes systems and methods for of implementing collaboration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652